    Case 2:19-cr-00050-LGW-BWC Document 228 Filed 09/09/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION

UNITED STATES OF AMERICA                ) 2:19-cr-50-01
                                        )
                  v.                    )
                                        )
VINCENT M. MESSBARGER                   )

                            ORDER OF DISMISSAL

      The motion of the government for an order dismissing, without prejudice, the

indictment as to defendant VINCENT M. MESSBARGER is GRANTED. The

indictment, only as to VINCENT M. MESSBARGER, is hereby dismissed without

prejudice.

                        9th day of September 2021.
      So ORDERED, this _______



                                  ___________________________________________
                                    ____
                                      __________
                                      __      _ ______
                                                    __________
                                                    __      _______
                                                            __
                                  HON.
                                    ON
                                     N LISA GGODBEY
                                               ODBEY WOOD
                                  JUDGE, UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA


Order of Dismissal
Vincent Messbarger
CR 219-50
Prepared by AUSA Knoche
